Exhibit 99.1 Broadridge 51Mercedes Way Edgewood. NY., 11717 ENTHEOS TECHNOLOGIES, INC. ANNUAL MEETING: 12/14/2010 AS REQUESTED, WE HAVE TABULATED THE VOTES CAST FOR THE ABOVE MEETING.THE RESULTS OF THIS TABULATION ARE AS FOLLOWS: Voting Results as of:12/14/2010 Voting Power: Total: TOTAL OUTSTANDING: TOTAL SHARES VOTED: % OF VOTED % IN ACCORDANCE WITH OUR CUSTOMARY PROCEDURES, WE HAVE EXAMINED THE PROXIES RECEIVED, BUT DO NOT GUARANTEE THE GENUINENESS OF THE SIGNATURES THEREOF, OR ASSUME ANY RESPONSIBILITIY FOR THE LEGALITY OF ANY PROXY. SINCERELY, /s/ SHERRI MCLOUGHLIN MANAGER VOTING SERVICES Page 1 of 3 Broadridge 51Mercedes Way Edgewood. NY., 11717 PROPOSAL 01A ELECTION OF DIRECTOR: MR. ANTONINO CACACE *** FOR AGAINST ABSTAIN BROKER NON-VOTES BENEFICIAL COMMON 0 0 REGISTERED COMMON 0 0 TOTAL SHARES VOTED 0 0 % Of VOTED 100.00% 0.00% 0 00% % OF OUTSTANDING 71.39% 0.00% 0 00% PROPOSAL 01B ELECTION OF DIRECTOR: MR. DAVID JENKINS *** FOR AGAINST ABSTAIN BROKER NON-VOTES BENEFICIAL COMMON 0 0 REGISTERED COMMON 0 0 TOTAL SHARES VOTED 0 0 % OF VOTED 100.00% 0.00% 0 00% % OF OUTSTANDING 71.39% 0.00% 0 00% PROPOSAL 01C ELECTION OF DIRECTOR: MR. JOSEPH SIERCHIO *** FOR AGAINST ABSTAIN BROKER NON-VOTES BENEFICIAL COMMON 0 0 REGISTERED COMMON 0 0 TOTAL SHARES VOTED 0 0 % OF VOTED 100.00% 0.00% 0 00% % OF OUTSTANDING 71.39% 0.00% 0 00% PROPOSAL , LLP AS INDEPENDENT AUDITORS *** FOR AGAINST ABSTAIN BROKER NON-VOTES BENEFICIAL COMMON 0 0 REGISTERED COMMON 0 0 TOTAL SHARES VOTED 0 0 % OF VOTED 100.00% 0.00% 0 00% % OF OUTSTANDING 71.39% 0.00% 0 00% PROPOSAL , INC. *** FOR AGAINST ABSTAIN BROKER NON-VOTES BENEFICIAL COMMON 0 0 REGISTERED COMMON 0 0 TOTAL SHARES VOTED 0 0 % OF VOTED 100 00% 0 00% 0 00% % OF OUTSTANDING 71 39% 0 00% 0 00% Page 2 of 3 Broadridge 51Mercedes Way Edgewood. NY., 11717 PROPOSAL *** FOR AGAINST ABSTAIN BROKER NON-VOTES BENEFICIAL COMMON 0 0 REGISTERED COMMON 0 0 TOTAL SHARES VOTED 0 0 % OF VOTED 100 00% 0 00% 0 00% % OF OUTSTANDING 71 39% 0 00% 0 00% Page 3 of 3
